Citation Nr: 1418962	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for residuals of pneumonia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from January 1966 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's petition to reopen claims for service connection for asthma and residuals of pneumonia. Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Louisville, Kentucky. 

In July 2010, the Board determined that the claims warranted reopening and remanded them for further development. In August 2011, the Board denied his claims. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a November 2012 Memorandum Decision, the Court vacated the Board's August 2011 denial and remanded the claims to the Board for development consistent with the Memorandum Decision. 

Most recently, in August 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is warranted as updated VA records are outstanding; the most recent VA examination, dated in October 2013, is inadequate; and newly associated private treatment records were associated with the claims file, without a waiver of consideration of the same by the RO as the Agency of Original Jurisdiction (AOJ). 

The most recent VA treatment records, with the exception of more recently dated VA examination reports, are dated in November 2010. On remand, the RO/AMC should obtain and associate with the claims file the Veteran's updated VA treatment records.

The Board, in its August 2013 remand, asked the examiner to determine if it could be concluded as medically undebatable that the Veteran's asthma preexisted his entry into active service. The examiner, in October 2013, responded by reporting that it was clearly documented in the Veteran's service treatment records that the military physicians obtained a letter from the Veteran's private physician, a pediatrician, who reported that the Veteran had asthma in childhood since about age eleven or twelve and had been hospitalized in childhood for pneumonia on several occasions. He noted that upon the Veteran's Medical Board proceedings, conducted to remove the Veteran from active service, his undisclosed asthma was deemed in existence prior to service. He concluded that the Veteran's childhood asthma had its onset prior to service. 

The examiner's response is inadequate. He did not respond to the Board's inquiry as to whether it could be concluded as medically undebatable that the Veteran's asthma preexisted his entry into active service. Instead, he simply provided a recitation of the relevant medical evidence. In fact, careful review of the Veteran's service treatment records indicates that the examiner may have misread or misinterpreted the medical evidence. There is no indication that the private physician who offered the June 1964 statement to military physicians reported that the Veteran had asthma in childhood since about age eleven or twelve and had been hospitalized in childhood for pneumonia on several occasions. Instead, the Veteran self-reported a similar history during in-service treatment in March 1966, that he had a history of pneumonia, requiring hospitalization on several occasions, the last being at age eleven, and that he also had asthma. The Veteran's February 1966 Medical Board Narrative Summary indicates that the physician recommended discharge from service due to bronchial asthma with symptoms since age twelve. 

Also, while the examiner reported that upon the Veteran's separation from service in April 1966, his chest X-ray examination was clear and he was doing well, he did not note the inspiratory wheezes and rales found on the Veteran's service separation examination on March 22, 1966. It appears that the chest X-ray to which the examiner referred was dated on February 28, 1966, at which time the Veteran presented with inspiratory wheezes and rales, prior to his service separation examination. Further comment, responding fully to the Board's inquiries and based on an accurate reading of the relevant medical evidence is thus required. 

The Board notes that newly-received private treatment records dated in December 2013 indicate that the Veteran was hospitalized for pneumonia. As the examiner, in October 2013, found no pneumonia or residuals thereof on physical examination, and there has been an episode of pneumonia since, a new physical examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Lexington, Kentucky, dated from November 2010 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Schedule the Veteran for a VA examination to determine the etiology of any lung disorder shown during the course of the appeal. 

The following considerations will govern the opinion:

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. A complete explanation for such a finding must be provided. 

The examiner is advised that the evidentiary standard whether a condition existed prior to service and was not aggravated by service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." 

The examiner is to specifically, but not exclusively, consider the Veteran's in-service findings to include his February 1966 bibasilar pneumonia, in both lobes, with inspiratory wheezes and rales shown on Report of Medical Examination on March 22, 1966, his exposure to Group B streptococcus, his March 1966 diagnosis with asthma with bronchitis; as well his post-service findings to include his obesity, his questionable diagnosis of myasthenia gravis and related clinical findings, his April 2006 VA diagnosis of stable chronic dyspnea, his August 2010 private treatment pulmonary function tests (PFT) showing chronic obstructive pulmonary disease (COPD), and the lay statements of record as to respiratory symptoms during and since service.

After reviewing the record and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

a) Can it be concluded as medically undebatable that the Veteran's asthma preexisted his entry into active military service?

b) If it is found as medically undebatable that asthma did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease? 

c) If asthma is not found to have so preexisted service, is it at least as likely as not that asthma had its onset during active service or is related to active service, or any incident therein, including the Veteran's bibasilar pneumonia, in both lobes, and asthma with bronchitis? 

d) Is it at least as likely as not that any current lung disorder had its onset during active service or is related to the Veteran's service, or any incident therein, including his bibasilar pneumonia, in both lobes, and asthma with bronchitis, or is a current residual of the in-service pneumonia?
3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).





(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



